The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (processing system), drawn to claims 1-14, in the reply filed on 12/04/2020 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 appears to be missing a colon after “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 12-14 are rejected under 35 U.S.C. 101.
Regarding claim 12:
	Claim 12 is directed to neither a "process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Specifically, claim 12 recites both a processing system (apparatus) and a method (process).
	Furthermore, claim 12 simply recite the term “computer readable medium,” and the specification is silent concerning whether or not the “computer readable medium” covers “non-transitory tangible media” or “transitory propagating signals.”  Therefore, the claims are rejected under 35 U.S.C. 101, because the term “computer readable medium” covers signals (which are not eligible under 35 U.S.C. 101) In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  If the claims were to be amended to recite "non-transitory computer readable medium," that would be sufficient to overcome this rejection, and would not involve new matter.
Regarding claims 13-14:
	Claims 13-14 are rejected at least based on their dependency from claim 12.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1:
	Claim 1 sets forth “a gas inlet port formed in a sidewall of a to be coupled processing chamber”. This makes no grammatical sense whatsoever because this clause appears to be missing a noun describing to which sidewall applicant is referring. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a gas inlet port formed in a sidewall of a 
Regarding claims 2-5:
	Claims 2-5 are rejected at least based on their dependency from claim 1.
Regarding claim 6:
	Claim 6 sets forth “a gas inlet port formed in a sidewall of a to be coupled processing chamber”. This makes no grammatical sense whatsoever because this clause appears to be missing a noun describing to which sidewall applicant is referring. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a gas inlet port formed in a sidewall of the processing chamber”.
Regarding claims 7-10:
	Claims 7-10 are rejected at least based on their dependency from claim 6.
Regarding claim 11:
	Claim 11 includes the limitation “a ratio of a flow cross-sectional area of the mixing volume and a flow cross-sectional area of the inlet port at the second opening is between about 1:5 and about 1:10”. It is unclear how a flow could possibly have a cross-sectional are because the flow is a fluid. For purposes of prosecution on the 
Regarding claim 12:
	It is unclear whether claim 12 is drawn to an apparatus or a method.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).  For purposes of prosecution on the merits, the method limitations are being interpreted to be an intended use of the apparatus.
Regarding claims 13-14:
	Claims 13-14 are rejected at least based on their dependency from claims 6 and 12.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 2013/0109164) in view of Yoshizaki et al (US 7,712,435).
Regarding claim 1:
	Olsen teaches a gas injection assembly (delivery pipe, 300) [fig 4 & 0039], comprising: a body (inlet member, 304) [fig 4 & 0039]; a first flange (mounting sleeve, 302) comprising a first mounting surface (surface contacting 280) [fig 4 & 0038]; a second flange (flange, 310) comprising a second mounting surface (surface contacting 214b) [fig 4 & 0039]; wherein a length of the gas injection assembly, measured along a longitudinal axis thereof between a plane of the first mounting surface and a plane of the second mounting surface, is between about 25 mm and about 150 mm (length of the gas delivery pipe 300 may vary from about 5 inches to about 25 inches) [fig 4 & 0041], and the longitudinal axis of the gas injection assembly forms an angle with a longitudinal axis of a gas inlet port formed in a sidewall of a processing chamber, and wherein the angle is between about 10° and about 70° (angle α may range from 30 degrees to about 80 degrees) [fig 4 & 0040]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.

Yoshizaki teaches a gas injection assembly comprising a metal body (gas inlet piping, 6, may be made of stainless steel or aluminum) [fig 2B, 5 & col 5, lines 25-41]; a rigid dielectric liner (tubular insulator, 27) disposed in the metal body (6), wherein the rigid dielectric liner (27) defines a mixing volume (via 101/104) [fig 2B, 5 & col 5, lines 25-56]; and one or more gas injection ports (inlet port, 105) formed through the metal body (6/6’) and the rigid dielectric liner (27 may cover a vertical portion of the gas inlet portion in its entirety) [fig 2B, 5 & col 5, lines 25-34, col 7, lines 6-9].
Olsen and Yoshizaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly of Olsen to comprise a metal body with a dielectric liner, as in Yoshizaki, to prevent adhering of products to an inner wall of the gas inlet piping [Yoshizaki – col 2-3, lines 61-4]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly to comprise one or more gas injection ports to allow for introduction of a process gas separate from a remote plasma [Yoshizaki – col 6, lines 34-43].
Regarding claims 2 and 7:
Modified Olsen teaches the rigid dielectric liner (27) comprises quartz, sapphire, or a combination thereof (may be composed of aluminum oxide) [Yoshizaki – col 5, lines 42-56]. 
Regarding claims 3 and 10:
Modified Olsen teaches the rigid dielectric liner (27), coaxially disposed in the metal body (6), defines a mixing volume having an inner diameter of between about 20 mm and about 60 mm (inner diameter of 40 mm) [Yoshizaki – col 7, lines 4-9]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 4-5 and 8-9:
The limitations of claims 4-5 and 8-9 are deemed obvious since such a modification would have involved a mere change in size and/or location (rearrangement of parts) of a component.  A change in size and/or location (rearrangement of parts) is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 6:
	Olsen teaches a processing system (200) [fig 2 & 0032], comprising: a processing chamber (201), having a chamber body which defines a processing volume (processing region, 213) [fig 2 & 0033]; a remote plasma source (plasma applicator, 280) [fig 2 & 0033]; and a gas injection assembly (delivery pipe, 300) fluidly coupling the remote plasma source (280) to the processing chamber (201) [fig 4 & 0039], wherein the gas injection assembly (300) comprises: a body (inlet member, 304) [fig 4 & 0039]; a first flange (mounting sleeve, 302) comprising a first mounting surface (surface contacting 280) [fig 4 & 0038]; a second flange (flange, 310) comprising a second mounting surface (surface contacting 214b) [fig 4 & 0039]; wherein a length of the gas 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Olsen does not specifically disclose the gas injection assembly comprising a metal body; a rigid dielectric liner disposed in the metal body, wherein the rigid dielectric liner defines a mixing volume; and one or more gas injection ports formed through the metal body and the rigid dielectric liner.
Yoshizaki teaches a gas injection assembly comprising a metal body (gas inlet piping, 6, may be made of stainless steel or aluminum) [fig 2B, 5 & col 5, lines 25-41]; a rigid dielectric liner (tubular insulator, 27) disposed in the metal body (6), wherein the rigid dielectric liner (27) defines a mixing volume (via 101/104) [fig 2B, 5 & col 5, lines 25-56]; and one or more gas injection ports (inlet port, 105) formed through the metal body (6/6’) and the rigid dielectric liner (27 may cover a vertical portion of the gas inlet portion in its entirety) [fig 2B, 5 & col 5, lines 25-34, col 7, lines 6-9].
Olsen and Yoshizaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective 
Regarding claim 11:
	Olsen teaches a nozzle defining an inlet port (outlet of 308) into the processing volume (213), wherein the nozzle defines a first opening proximate to, and in fluid communication with, the mixing volume (portion of outlet of 308 farthest from 275) and a second opening (portion of outlet of 308 closest to 275) distal from the first opening (portion of outlet of 308 farthest from 275), and a ratio of a cross-sectional area of the mixing volume and a cross-sectional area of the inlet port at the second opening is between about 1:5 and about 1:10 (308 may have a diameter gradually increasing in the direction of flow to promote ion loss and the compression ratio may be about 2 or above, for example between about 5 and about 10) [fig 4 & 0041].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 12-14:
	Modified Olsen does not specifically disclose a computer readable medium having instructions stored thereon, however it is noted that broadly claiming an automated means to replace a manual function (i.e. computer carrying out the intended Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007).
	The remainder of the limitations are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fong et al (US 5,935,334) and Noble et al (US 2002/0073925) teach a gas injection assembly comprising a dielectric liner [fig 3 and 4, respectively].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718